Clifford F. Brown, J.,
concurring. I applaud the sound reasoning and just result contained in Justice Sweeney’s excellent majority opinion. The precedent established today has been long overdue.
I feel compelled to write separately to counter certain misconceptions and misstatements contained in the opinion of one of the dissenting justices. This dissent advances the clearly erroneous notion that the major*411ity today, in reaching the conclusion that a work-related injury caused solely by stress is compensable, relied on this court’s past decisions in Paugh v. Hanks (1983), 6 Ohio St. 3d 72, and Schultz v. Barberton Glass Co. (1983), 4 Ohio St. 3d 131. I would challenge the reader of today’s majority opinion to find anywhere in the body thereof a citation of, or allusion to, either of these cases. The only references to Paugh and Schultz are contained in our account of the court of appeals’ opinion> which relied on those cases, and in footnote 3 disavowing our reliance thereon. Nowhere in this court’s analysis of the issues presented herein do we even impliedly rely on Paugh or Schultz. The majority opinion of this court has been carefully formulated to rely only on relevant jurisprudence in the areas of workers’ compensation rather than general tort law. The dissenter, for his own reasons, has blatantly mischaracterized the majority opinion in a feeble attempt to discredit it.